Voto particular disidente emitido por el
Juez Asociado Se-ñor Estrella Martínez.
Han transcurrido más de dos años desde que enmenda-mos el Canon 15 de Etica Judicial, 4 LPRA Ap. IV-B, y apro-bamos reglamentación para establecer un programa experimental relacionado con el uso de cámaras y equipo audiovisual en las salas judiciales.(1) En aquella ocasión ad-vertí que la adopción de este Programa no debe detener a este Tribunal en continuar con los esfuerzos simultáneos dirigidos a alcanzar la plenitud de acceso a los procesos judi-ciales dentro de nuestro esquema constitucional. Los pasos de este Tribunal tienen que cobrar mayor agilidad en el transcurso hacia “la reformulación de la reglamentación del acceso a los medios de comunicación a todos los procesos judiciales. Claro está, con las salvaguardas necesarias para amparar a determinados actores del tracto legal, cuya pro-tección es imprescindible para el descubrimiento de la verdad”.(2)
Luego de dos años de experimentar, estudiar, analizar y de haber recibido el asesoramiento del Secretariado de la *970Conferencia Judicial y Notarial, respetuosamente consi-dero que resulta imperativo realizar un esfuerzo simultá-neo adicional dirigido a conceder la petición de la prensa. A fin de cuentas, “el uso de cámaras en los procedimientos penales está más que ensayado en otras jurisdicciones, por lo que no hay que temerle”. (Enfasis suplido).(3) Lamenta-blemente, habiendo transcurrido dos años de estudio y análisis sosegado, una Mayoría de este Tribunal estima no adoptar la tendencia en las sociedades democráticas de promover la norma general de la divulgación de los proce-dimientos penales en las salas de justicia.
Consecuente con mis pronunciamientos previos, reitero que la transmisión de los procedimientos judiciales facilita el acceso a la información, la transparencia proactiva y constituye un valioso mecanismo para prevenir la corrup-ción en el sistema judicial y en las fuerzas del orden público. Por ello, la transmisión transparente de los proce-sos judiciales debe ser la norma y no la excepción. El ca-rácter excepcional se debe reservar para las situaciones en que el juzgador que preside los procesos dictamine que en virtud de intereses constitucionales de mayor valor pro-cede prohibir o limitar la transmisión, según las facultades que le reconocimos en la Regla 5(b) de la reglamentación que al presente ha regido las autorizaciones de este Tribunal para la transmisión de vistas judiciales en las salas penales. Reglamento del programa experimental para el uso de cámaras fotográficas y de equipo audiovisual de difusión por los medios de comunicación en los procesos ju-diciales, 4 LPRA Ap. XXXV. De igual forma, el Canon 15 de Etica Judicial, supra, establece, en su parte pertinente, que “el juez o la jueza podrá restringir o limitar la trans-misión en directo de lo que acontece durante el proceso judicial si determina que afectará el logro de un juicio justo e imparcial o la sana administración de la justicia”. Es de-*971cir, el juez que preside el proceso penal cuenta con las he-rramientas para atender planteamientos de derecho que puedan formular las partes en el proceso penal.
Como cuestión de hecho, el Informe sobre el Uso de Cá-maras Fotográficas y Equipo Audiovisual de Difusión para cubrir los Procedimientos Judiciales en Puerto Rico(4) y el asesoramiento del Secretariado de la Conferencia Judicial y Notarial nos han provisto de mecanismos concretos y efectivos que se utilizan en otras jurisdicciones para efec-tuar un adecuado balance entre los intereses y derechos constitucionales de todos los participantes del proceso penal en cada caso particular.
Otras jurisdicciones han podido establecer un adecuado balance entre los derechos constitucionales a la libertad de prensa, a un juicio rápido y público, y a la ventilación de un juicio ante un jurado imparcial, entre otras consideracio-nes de primer orden. Puerto Rico también puede hacerlo.
Los sectores que se oponen a la petición de la prensa varían desde los que desean conservar el sistema actual de restricciones hasta los que simpatizan con el reclamo, pero justifican su negativa a la petición de la prensa por supues-tamente ser necesaria una mayor evaluación.
Los que tienen una visión de negar el acceso a la prensa y aducen que la lucha contra la criminalidad se afectará, ciertamente no han analizado las experiencias y estudios científicos de otras jurisdicciones. A ellos les pregunto: ¿Conservar qué? ¿Acaso quieren seguir conservando las al-tas tasas de criminalidad que imperan en nuestra jurisdic-ción? Por décadas hemos hecho lo mismo, lo mismo, lo mismo. ¿O realmente será que quieren conservar la “secre-tividad judicial” y la comodidad de que no se fiscalicen los *972procedimientos judiciales penales y no se ponga la palabra en la acción en lo atinente al acceso y a la transparencia?
A los que argumentan la necesidad de mayor evalua-ción, pues que pongan la palabra en la acción y experimen-ten con este caso. ¿Qué mejor ejemplo de transparencia que ejercer la facultad conferida mediante el Canon 15 y así autorizar la petición de la prensa en un caso criminal en el que está involucrado el primer juez estatal acusado por actos de corrupción judicial.
Es hora de que este Tribunal le hable claro a la comu-nidad jurídica y a la sociedad en general. Si no favorecen la transmisión de casos en procesos penales que lo digan a los cuatro vientos.
De mi parte, estoy ávido de aprobar reglamentación que brinde mayor certeza y uniformidad, pero la ausencia de la misma no es impedimento para realizar esfuerzos adicio-nales simultáneos, bajo los parámetros aquí expuestos, dirigidos a autorizar la petición de la prensa. Ciertamente, lo que sí constituye un impedimento es la ausencia de volun-tad de acción inmediata de este Tribunal.
En fin, cónsono con mi consecuente criterio ante peticio-nes similares como la que nos ocupa,(5) disiento de la de-terminación de no permitirle acceso de la prensa al proceso judicial en cuestión.

(1) Véase In re C. 15; Regl. Uso Cámaras Proc. Jud., 188 DPR 424 (2013).


(2) Id., pág. 446, Voto particular de conformidad del Juez Asociado Señor Estre-lla Martínez.


(3) Voto particular de conformidad del Juez Asociado Señor Martínez Torres emitido en ASPRO et al., Ex parte I, 189 DPR 769, 776 (2013).


(4) Véase Informe sobre el Uso de Cámaras Fotográficas y Equipo Audiovisual de Difusión para cubrir los Procedimientos Judiciales en Puerto Rico, en: http: //www.ramajudicial.pr/sistema/supremo/conferencia/otros/Informe-Uso-Camaras-Fotograficas-Equipo-Audiovisual-Difusion-para-eubrir-los-Procedimientos-Judicialesen-Puerto-Rico-septiembre-2011.pdf.


(5) Véanse: Voto particular de conformidad del Juez Asociado Señor Estrella Martínez emitido esa. ASPRO et al., Ex parte, 191 DPR 490 (2014); Voto particular de conformidad del Juez Asociado Señor Estrella Martínez emitido en Solicitud ASPRO et al., Ex parte II, 190 DPR 184 (2014); Voto particular disidente del Juez Asociado Señor Estrella Martínez emitido en ASPRO et al., Ex parte I, 190 DPR 82 (2014); Voto particular de conformidad del Juez Asociado Señor Estrella Martínez emitido en ASPRO et al., Ex parte I, 189 DPR 769 (2013).